Mr. Justice Morris
delivered the opinion of the Court:
The question principally argued before us in the case is, whether, in the execution of the lease of August 1, 1872, and of its subsequent renewals, the trustees of the estate of Catherine Pearson acted within the scope of their authority as such trustees, when they inserted, or caused to be inserted, therein the provision that the railroad company should have the right thereafter to purchase the property in fee-simple, with a good and valid title, at a certain specified sum. of money; and this question we deem it unnecessary to determine. We may say, however, that such an arrangement entered into with a railroad company, armed with the power of the State to prosecute a great public enterprise, and em*450powered for that purpose to take property by the exercise of the right of eminent domain, may stand upon a somewhat different basis from a similar arrangement entered into with an ordinary purchaser. But however this may be, and we find it necessary to make no decision in regard to it, the power of the trustees, with the assent and concurrence of the beneficiary, to execute the leases which have been recited, •except as to the provision for sale, is not open to reasonable doubt. The contention in that regard is that the leases in question were not properly and sufficiently executed by the parties in interest; that only in two cases has the railroad company joined in such execution, the leases of 1872 and 1888; that only in one instance, the lease of 1883, has the beneficiary, the life tenant of the property, joined; that the lease of 1892 was executed only by one of the three trustees, and is wholly invalid; and that all these leases are now at an end and wholly inoperative for any purpose.
We find no merit in this contention. There is no ground whatever in law for the assumption that the signature or formal execution of the railroad company was necessary to the validity of any of the leases; and as to the other objections it is sufficient to say that the life tenant of the property and the beneficiary of the trust during her life, who was and is the sole substantial party in interest, ratified and sanctioned all the leases in question, and has received for upwards of twenty-five years all the rent specified in them to be paid by the lessee. Neither she nor her trustees can now be permitted to repudiate them. Least of all, will a court of equity 'allow such repudiation. In equity at least, if not at law, the leases were her leases rather than those of her trustees; and we are not sure that she was not entitled to deal with the property without the intervention of any trustees, and to rent and lease the same at her pleasure, so as to render it productive of income. She was the life tenant, entitled to the use and occupation of the property in her own right, and to receive the income therefrom directly for her own use and upon her own acquittance or receipt, without the intervention of trustees, and for most of the time she was *451absolutely sui juris, a feme sole, aud competent to deal with her own affairs as she thought proper. It is difficult, therefore, to see why she was not empowered, at all events in equity, to rent and lease this property at her own pleasure. The function of the trustees under the will of Catherine Pearson would seem to have been to secure her life estate and her use and enjoyment of the property from marital control and marital liability rather than to interfere with her management of the estate. In their assumption of such management they acted rather as her agents than as trustees having independent control of the property.
It is of no consequence, therefore, that Mr. Winslow alone executed the last formal lease that was given, that of 1892. He was then to all intents and purposes the sole trustee acting in the execution of the trust. Mr. Justice Cox had been relieved and discharged from the trust by decree of court of June 13, 1892; and Mr. Jay would seem to have become a nonresident of the District of Columbia and of the United States, and to have abandoned all active part in the administration of the trust, if, indeed, it required action on his part. Under these circumstances, Winslow’s lease of the property, ratified by the life tenant and for the time being the sole beneficiary, who received and who has continued to receive to this day the consideration for it, which was the income contemplated by the will of Catherine Pearson, cannot now be questioned. Certainly it cannot be questioned in a court of equity, after the term created by the lease has expired and the beneficiary has derived from it all the consideration required in it to be rendered by the appellant.
Omitting from our consideration the clause of the lease of 1892 which provides for the privilege of purchase by the lessee of the property, which provision may for all present purposes be segregated from the instrument, we find no reason for holding that this lease is not a valid lease binding on the trustees of the estate and binding on the beneficiary and life tenant. The covenant for renewal therein contained is not an unreasonable or improper covenant; and we understand it to be conceded on behalf of the appellees that *452it is a valid and binding covenant, and 'that the appellant is entitled to one renewal of tbe lease, if the lease itself is valid and binding. This concession, which is a just and proper one, dispenses with the necessity of any discussion of this point; and being of the opinion, as we have already stated, that the lease is a good and valid lease, it follows in our judgment that the appellant is entitled to the renewal of it from the first day of August, 1897, for the term of five years thereafter which it seeks under the bill of complaint in this case. Being so entitled, it is not liable to proceedings for dispossession or any other similar proceedings; and the proceedings instituted against it and which it is sought by this suit to restrain should be perpetually enjoined.
But there is another and a higher ground upon which our conclusion in this case can be based.
That the appellant entered upon the use and occupation of the property in controversy with a view to its purchase when such purchase could properly be effected, we think is very clear. And that this purchase was postponed for a time merely on account of some alleged or supposed deficiencies in the title, which could be removed, and which, if Mr. Winslow’s statement in 1899 be correct, were in fact removed at or before that year, we think to be a fair inference from the record. What the character of the use and occupation of the land by the company was to be, and was understood by all the parties to be intended to be, we think also to be entirely clear. Over and through this land the railroad company constructed what is known as its Metropolitan branch, part of a great highway between Washington city, the adjoining States and the great West. This, great highway is not a merely private enterprise, nor a matter of purely private concern; it is a public road, constructed for public purposes, under sanction of the public authority, and over which the public have rights, which cannot be permitted to be obstructed, much less destroyed, either by the company itself to which the franchise has been granted as a public trust to construct and operate this road, or by antagonistic parties claiming the ownership of the land upon *453which it has been permitted to enter without previous payment therefor, or as the result of any private controversy between the railroad company and such parties. It is very clear that the appellees knew the purpose for' which the land was needed, and for which it was subsequently and is now used; and that, with full knowledge of such purpose and intending that such purpose should be carried into effect, they authorized the railroad company to enter upon the land and to construct the road thereon. The best evidence of the license so given to enter is to be found in the lease given at the time and the successive leases executed thereafter; and it is beyond question that such license was given to the company. This license was not solely for the benefit of the railroad company, but primarily for the benefit of the public, which required this construction for its use. The license was in effect a dedication of the land for a highway, subject, of course, to the right of compensation therefor, which can be enforced in a proper way, but not by the dispossession of the company or the destruction of the public easement. The license to enter and construct the road is in its nature irrevocable. It cannot be recalled, except as the result of the destruction of the railroad company and the abandonment of the franchise. It is well-settled law that an action at law for the dispossession of the railroad company cannot be maintained in such a case, if the company is willing to make compensation for the use and occupation of the land. Railroad Co. v. Stanley, 35 N. J. Eq. 283; Railroad Co. v. Bruce, 102 Pa. St. 23; Taylor v. Railroad Co., 63 Wis. 327; Provolt v. Railroad Co. 51 Mo. 256; Railroad Co. v. Turner, 31 Ark. 494.
Assuming that there is grave doubt whether the trustees under the will of Catherine Pearson had authority under that will to enter into the contract of sale to the railroad company, which they incorporated into their several leases, we do not think that the contract is one of which specific performance should be decreed in equity under the circumstances of this case. Even when a contract is free from doubt, it is well-settled law that specific performance will not *454always be decreed. Specific performance generally rests in the sound judicial discretion of tbe court of equity. In tbe present case the railroad company has another remedy, plain and adequate, whereby to preserve its own rights and those of the public in the premises, that of the exercise of the right of eminent domain vested in it by its charter and by the act of Congress which authorized its entrance into this city and District; and it is both its right and its duty to exercise that right by taking steps in the present suit or otherwise, as it may be advised, to ascertain the value of the use and occupation which it desires of the land in question and to make compensation therefor to the owners of the land. Railroad Co. v. Stanley, 35 N. J. Eq. 283; Drury v. Midland RR. Co., 127 Mass. 571; Railroad Co. v. Bruce, 102 Pa. St. 23; Railroad Co. v. Johnston, 59 Pa. St. 290; Taylor v. Railroad Co., 63 Wis. 327; Provolt v. Railroad Co., 57 Mo. 256; Railroad Co. v. Turner, 31 Ark. 494; Gilman v. Railroad Co., 37 Wis. 317; Railroad Co. v. Lewton, 20 Ohio St. 401; Trenton Water Co. v. Chambers, 1 Stockt. 471; Railroad Co. v. Booraem, 1 Stew. Eq. 450.
The case of Railroad Co. v. Stanley, above cited, is directly in point. There the owners of land, on which a railroad company proposed to construct its railroad, entered into an agreement with the company for the use and occupation of the land by the latter, in consideration of the establishment of a depot or station thereon by the company, and certain arrangements for the running of trains. The company took possession of the land and constructed its railroad, but failed to build the station. It became insolvent, and ifs property and franchises were sold under foreclosure, and another company, organized under the general laws of the State, became the owner and possessor of them. Ejectment was instituted by the owners of the land against this latter company to recover possession of the property; and the company thereupon filed a bill in equity to stay the proceedings. The Court of Errors and Appeals of the State of New Jersey held that the complainant company was entitled to the injunction which it prayed.
*455The other cases cited are substantially to the same effect; and the principle established by them, adverse to the right of the owners of the land to repossession, seems to be fair and just, and to afford a proper criterion for the determination of the case now before us.
In view of what has been said, we are of opinion that, under the provisions of the lease of 1892, executed by Francis Winslow, trustee, for and on behalf of the life tenant, Mrs. Eliza W. Patterson, the appellant was and is entitled to one renewal of such lease for the term of five years from and after the first day of August, 1897, upon the terms and conditions of said lease as to the rents to be paid therefor; and that during the continuance of such term no suit for the dispossession of the appellant can be maintained. We are, also, of opinion that, for the time subsequent to the determination of said renewed lease for which the appellant shall require the use and occupation of said land, the appellant is entitled, and it is its duty, to acquire the right to such use and occupation, under the exercise of the right of eminent domain conferred upon it by the act of Congress, by the ascertainment of the value of such use and occupation, and payment to the owners of the land of the just compensation so to be ascertained. And the bill of complaint in this cause may be retained for the purpose of such ascertainment of value and just compensation.
It follows that the decree of the Supreme Court of the District of Columbia dissolving the injunction granted in this cause and dismissing the bill of complaint, must be reversed, with costs; and that the cause will he remanded to that court, with directions to vacate said decree, to restore the injunction and malee the same perpetual, and for such further and other proceedings as may he just and proper, according to law and in conformity with this opinion. And it is so ordered."
An appeal to the Supreme Court of the United States was prayed by the appellees and allowed.